Title: To George Washington from Gouverneur Morris, 10 January 1793
From: Morris, Gouverneur
To: Washington, George


(private) 
My dear SirParis 10 January 1793    
As I have good Reason to beleive that this Letter will go safely, I shall mention some Things which may serve as a Clue to lead thro Misteries—Those who plannd the Revolution which took Place on the tenth of August sought a Person to head the Attack, and they found a Mr Westermann whose Morals were far from Exemplary. He has no Pretensions to Science or to Depth of Thought, but he is fertile in Ressources and endued with the most daring Intrepidity. Like Cæsar he beleives in his Fortune—When the Business drew towards a Point, the Conspirators trembled; but Westermann declard they should go on. They obey’d because they had trusted him too far. On that important Day his personal Conduct decided (in a great Measure) the Success. Rewards were due, and military Rank with Opportunities to enrich himself were granted.
You know Something of Dumouriez. The Council distrusted him. Westermann was commission’d to destroy him, should he

falter. This Commission was shew’d to the General. It became the Band of Union between him and Westermann—Dumouriez open’d Treaty with the King of Prussia. The principal Emigrants, confident of Force and breathing Vengeance shut the royal Ear. Thionville was defended because a Member of the constituent Assembly saw in Lafayette’s Fate his own. Metz was not deliver’d up because Nobody ask’d for the Keys, and because the same Apprehensions were felt which influenced in Thionville. The King of Prussia waited for these Evidences of Loyalty untill his Provisions were consum’d. He then found it necessary to bargain for a Retreat. It was worth to Westermann about ten thousand Pounds. The Council, being convinc’d that he had betray’d their bloody Secret, have excited a Prosecution against him for old Affairs of no higher Rank than petit Larceny—He has desir’d a Trial by Court Martial.
You will judge whether cordial Union can subsist between the Council and their Generals—Verniaux[,] Guadet &ca are now I am told the Intimates of Dumouriez, & that the present Administration is to be overturn’d, begining with Pache the Minister of War—You will have seen a Denunciation against these Members of Assembly for a Letter they wrote to Thierry the King’s Valet de Chambre. This Affair needs Explanation, but it can be of no present Use.
The King’s Fate is to be decided next Monday the fourteenth. That unhappy Man conversing with one of his Counsel on his own Fate, calmly summed up the Motives of every Kind and concluded that a Majority of the Convention would vote for referring his Case to the People and that in Consequence he should be massacred—I think he must die or reign. yours always and truly

Gouvr Morris

